Citation Nr: 1437333	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left hip arthritis, status post replacement.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 until he retired in June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently returned to the RO in Boston, Massachusetts.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

A left hip disability is etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

A left hip disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran asserts that his left hip arthritis, status post replacement, is related to service, or in the alternative, is secondary to his service-connected right hip disability, right ankle disability, or bilateral knee disability.  The Veteran specifically testified that in May 1975, while flying a single-engine aircraft, his plane had engine problems and he had a very hard landing.  He also reported experiencing a "clicking" in his hip, as well as problems with his left leg, which included a little pain in his left hip.  He stated he did not visit medical because he was concerned he would be removed from flight status.  See May 2014 hearing transcript.  The Veteran is competent to report these events and symptoms, and the Board also finds him credible.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran had a VA examination in July 2007.  At that time, he reported the 1975 landing, which he said resulted in a contusion on his left hip and chronic hip pain.  The diagnosis was left hip injury status post left total hip replacement.  The examiner did not provide an opinion as to the etiology of the Veteran's left hip disability.  However, the Veteran's private treatment provider who performed the January 2007 left hip replacement reported that after the surgery, the Veteran's symptoms of pain in the left buttock and groin radiating down his left leg resolved.  He had complained of those symptoms since 1999, so at the end of his active service.  Moreover, the private treatment provider also stated that a lot of pain in the Veteran's left hip could have been due to traumatic episodes during his military career.  These statements draw a relationship between the Veteran's current left hip disability and his service.  Thus, resolving doubt in favor of the Veteran, the Board finds that service connection for left hip arthritis is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for left hip arthritis, status post replacement, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


